Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 2/3/2021. Claims 1-6 have been examined in this application.  Applicant’s amendments to the claims before this first action on the merits is acknowledged. This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 2/3/2021, has been considered by the examiner. 
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or 

	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing targeted ads to a user based on information known or collected about a user and then monitoring user reaction or interaction to determine advertising effectiveness.  The idea of providing targeted ads to a user based on information known or collected about a user and then monitoring user reaction or interaction to determine advertising effectiveness is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite a certain method of organizing human activities or mental process that are in the enumerated groupings of abstract ideas the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations not found to be indicative of a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as 
	(2) adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-6)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to the image analysis environment or field of use (see claims 1-6) 
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations not indicative of significantly more (inventive concept) in that the claims merely recite: 
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-6)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [r-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) storing and retrieving information from memory (see claims 1-6)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [r-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) 
	(c) electronic recordkeeping (see claims 1-6)( see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [r-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	(d) presenting offers and gathering statistics (see claims 1-6)(see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [r-10.2019](cited herein): OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) 
See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Examiner’s note: MPEP 608.01(n) Dependent Claims [R-10.2019] (cited herein):
	II.    TEST FOR PROPER DEPENDENCY
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and
(ii) then specify a further limitation of the subject matter claimed.

Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.
The fact that a dependent claim, which is otherwise proper might relate to a separate invention that would require a separate search or be separately classified from the claim on which it depends would not render it an improper dependent claim.
The fact that the independent and dependent claims are in different statutory classes does not, in itself, render the latter improper. Thus, if claim 1 recites a specific product, a claim for the method of making the product of claim 1 in a particular manner would be a proper dependent claim since it further specifies limitations relating to the method of making the product of claim 1. Similarly, if claim 1 recites a method of making a product, a claim for a product made by the method of claim 1 could be a proper dependent claim. On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim.
Examiners are reminded that a dependent claim is directed to a combination including everything recited in the base claim and what is recited in the dependent claim. It is this combination that must be compared with the prior art, exactly as if it were presented as one independent claim.
When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the requirements of 35 U.S.C. 112(d), the examiner should reject the dependent claim under 35 U.S.C. 112(d)  as unpatentable rather than objecting to the claim. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, fourth paragraph  (now 35 U.S.C. 112(d) )). Although the requirements of 35 U.S.C. 112(d)  are related to matters of form, non-compliance with 35 U.S.C. 112(d)  renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112  would. For example, a dependent claim must be rejected under 35 U.S.C. 112(d)  if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims which are in improper dependent form for failing to further limit the subject matter of a previous claim, or for not including every limitation of the claim from which it depends, should be rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, fourth paragraph  by using form paragraphs 7.36 and 7.36.01
	Here the claims do not comply with the test for proper dependency stated above based on the following reasons: 

	Or alternatively (2)  the claims do not necessarily as recited include all the limitations of the previous claim 1. Specifically there is no requirement in the claims that the computer readable perform all the functions/limitations previously recited in the claim 1, it merely is required to “function as.”
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	For example if Applicant were to rewrite the claim in independent form the 101 rejection could be withdrawn, for example (taking into account Applicant’s claim language of claim 1): 

	6.  (currently amended) A non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer perform to:
	detect face orientation data and position data regarding a user, based on video data regarding the user; 
	estimate an attribute indicating a feature unique to the user, based on the video data; 
estimate a current action state of the user, based on the face orientation data and the position data detected; 
	a storage unit having stored therein an action-merit table that defines combinations each composed of an action for inducing a user to user a service according to an attribute and an action state of the user, and a value indicating a magnitude of a merit of the action; determination means for determining an action for inducing the user to use a service with a high value indicating the magnitude of the merit of the action, out of combinations corresponding to the attribute and the state, in the action-merit table stored in the storage unit; 
	output information according to the action; 
	set, after the information is output, a reward value for the determination action, based on the action states of the user estimated before and after the output; and update the value of the action merit in the action-merit table, based on the set reward value.
Claim Interpretation - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (United States Patent Application Publication Number: US 2005/0198661) further in view of Elvekrog et al. (United States Patent Application Publication Number: US 2011/0288935). 
	As per claim 1, Collins et al. teaches an information output apparatus comprising: (see paragraph 0027 and Figure 1, Examiner’s note: display apparatus of Collins et al.). 
	A processor; and a storage medium having computer program instructions stored thereon, when executed by the processor, to perform to: (see paragraph 0028 and claim 16, Examiner’s note: software stored on a medium like a disk to perform the system in paragraph 0027 and Figure 1). 
	Detect face orientation data and position data regarding a user, based on the video data regarding the user; (see paragraphs 0029, 0038, 0046, 0052, and 0070, Examiner’s note: determining a user’s in shot time, dwell time (which is the time for which the detected human face directly view (e.g. is orientated towards) the display screen (see paragraph 0038)), and which camera (e.g. location in the store) that detected the user).  
	Estimate an attribute indicating a feature unique to the user, based on the video data;  (see paragraphs 0043-0047, Examiner’s note: determining information about the user like age based on video data, it is noted that age is considered a unique feature based on claim 3 which future defines a unique feature as age). 
	Estimate a current action state of the user, based on the face orientation data and the position data detected; (see paragraphs 0038, 0046, 0052, and 0070, 
	A storage unit having stored therein an action-merit table that defines combinations each composed of an action for inducing a user to use a service according to an attribute and an action state of the user, (see paragraphs 0043-0049, Examiner’s note: stored advertisements are determined to be provided based on a user’s profile (see paragraph 0048-0049), where the user profile is determined based on various information analyzed including information from video like demographics and face and position information (see paragraphs 0043-0047)). 
	determination means for determining an action for inducing the user to use a service, out of combinations corresponding to the attribute and the state, in the action-merit table stored in the storage unit; Output information according to the action; (see paragraphs 0048-0049 and 0053-0054, Examiner’s note: determining which advertisements to provide based on user profile image information). 
	Set, after the information is output a reward value for the determined action, based on action states of the user estimated before and after the output; and provide the information of the action merit in the action-merit table, based on the set reward value (see paragraphs 0054, 0068, 0071, 0079, 0084-0086, Examiner’s note: these paragraphs discuss collecting and storing the various displayed data and determining results to determine overall advertisement effectiveness to be used for multiple reasons 
	While Collins et al. clearly teaches selecting an advertisement from multiple advertisements to provide a targeted advertisements accordingly to constraints of a user profile (see paragraphs 0048-0049), Collins et al. does not expressly teach how specifically the system decides between multiple ads or more specifically  the commonly known feature of determining which ad to provide to a user from multiple ads based on a high score and updating that value based on collected interest data or more specifically as recited in the claims (1) and a value indicating a magnitude of a merit of the action;, (2) with a high value indicating the magnitude of the merit of the action, and (3) update the value in the action-merit table.
	However, Elvekrog et al. which is in the art of targeted advertising by accessing a user’s reaction to the advertisement and updating promotion and user information in response to the user’s reaction to the advertisement (see abstract) teaches how specifically the system decides between multiple ads or more specifically  the commonly known feature of determining which ad to provide to a user from multiple ads based on a high score and updating that value based on collected interest data or more specifically as recited in the claims (1) and a value indicating a magnitude of a merit of the action;, (2) with a high value indicating the magnitude of the merit of the action, and (3) update the value in the action-merit table (see abstract and paragraphs 0018-0020, Examiner’s note: values of how information is relevant to a user in a profile, updating that information over time based on customer reaction, and serving ads based on this information for example if there is a similarity score over a threshold)

	As per claim 2, Collins et al. teaches 
	Wherein the computer program instructions further perform to set a reward value for the determined action, in a case in which a change from the action state of the user before the information is output to the action state of the user after the information is output to the action state of the user after the information is output is a change indicating that the output information is effective for the induction, and sets a reward value for the determined action, in a case in which a change from the action state of the user before the information is output to the action state of the user after the information is output is a change indicating that the output information is not effective for the induction  (see paragraphs 0054, 0068, 0071, 0079, 0084-0086, Examiner’s note: these paragraphs discuss collecting the various displayed data and determining results to determine overall advertisement effectiveness to be used for multiple reasons including strategically positioning information according to determined customer behavior).
positive reward value and a negative reward value. 
	However, Elvekrog et al. which is in the art of targeted advertising by accessing a user’s reaction to the advertisement and updating promotion and user information in response to the user’s reaction to the advertisement (see abstract) teaches how specifically the system uses a positive value when the advertising is effective or a negative value when the advertising is ineffective or more specifically the recite limitations of a positive reward value and a negative reward value (See paragraphs 0016 and 0018, Examiner’s note: a positive score indicates that the user had a favorable experience because of the advertisement, and a negative quality score indicates that the user had an unfavorable experience because of the advertisement). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Collins et al. in view of Elvekrog et al. with the aforementioned teachings from Elvekrog et al. with the motivation of providing a common way of deciding which ad to provide of many through the use of scores where a positive score is an indication of a positive or desired attribute and a negative score is an indication of a negative or not desired attribute (See Elvekrog et al. paragraphs 0016 and 0018) when providing one ad from many ads based on a user’s profile (Collins et al. paragraphs 0043-0049) and capturing user’s 
	As per claim 3, Collins teaches 
	Wherein the attribute includes an age of the user, and in case in which the age of the user included in the attribute when the information is output is over a predetermined age, (see paragraphs 0045, 0053-0054, Examiner’s note: displaying ads based on a user being over an age or in a specific age bracket), 
	changes the set reward to a value increased by a value of the value 
 (see paragraphs 0045-0046, 0053-0054, 0056, 0069, and 0080, Examiner’s note: storing age information to determine advertising effectiveness and information relevant to when ads are displayed). 
	While Collins et al. clearly as shown above teaches storing information in association with displayed ads like user age range, however, Collins et al. does not expressly teach weighting this profile information or more specifically as recited in the claim limitation increased by an absolute value of the value.
	However, Elvekrog et al. which is in the art of targeted advertising by accessing a user’s reaction to the advertisement and updating promotion and user information in response to the user’s reaction to the advertisement (see abstract) teaches weighting this profile information or more specifically the as recited in the claim limitation increased by an absolute value of the value (see paragraph 0018, Examiner’s note: weighting may be an absolute increase or a relative weighting to other terms).
	 

	As per claim 4, Collins teaches 
	Wherein the computer program instructions further perform to output at least one of image information, audio information, and drive control information for driving an object according to the action (see paragraphs 0059 and 0053-0054, Examiner’s note: audio and image ads though only one is required by the claims). 
	As per claim 5, Collins teaches an information output method that is performed by an information output apparatus, comprising: (see paragraphs 0027-0028 and Figure 1, Examiner’s note: display apparatus of Collins et al. that performs functions).
	Detecting face orientation data and position data regarding a user, based on video data regarding the user; (see paragraphs 0029, 0038, 0046, 0052, and 0070, Examiner’s note: determining a user’s in shot time, dwell time (which is the time for which the detected human face directly view (e.g. is orientated towards) the display screen (see paragraph 0038)), and which camera (e.g. location in the store) that detected the user).  
	estimating an attribute indicating a feature unique to the user, based on the video data; (see paragraphs 0043-0047, Examiner’s note: determining information about the user like age based on video data, it is noted that age is considered a unique feature based on claim 3 which future defines a unique feature as age).
	estimating a current action state of the user, based on the detected face orientation data and position data; (see paragraphs 0038, 0046, 0052, and 0070, Examiner’s note: determining a user’s in shot time, dwell time (which is the time for which the detected human face directly view (e.g. is orientated towards) the display screen (see paragraph 0038), and which camera (e.g. location in the store) that detected the user).  
	 in an action-merit table that is stored in a storage apparatus and that define combinations each comprised of an action for inducing a user to use a service according to an attribute and an action state of the user, (see paragraphs 0043-0049, Examiner’s note: stored advertisements are determined to be provided based on a user’s profile (see paragraph 0048-0049), where the user profile is determined based on various information analyzed including information from video like demographics and face and position information (see paragraphs 0043-0047)).
	determining an action for inducing the user to use a service, out of combinations corresponding to the estimated attribute and state; outputting information according to the determined action, (see paragraphs 0048-0049 and 0053-0054, Examiner’s note: determining which advertisements to provide based on user profile image information).
	Setting, after the information is output according to the determined action, a reward value for the determined action, based on estimated action states of the user before and after the output; and provide the information of the action merit in the action merit-table, based on the set reward value (see paragraphs 0054, 0068, 0071, 0079, 0084-0086, Examiner’s note: these paragraphs discuss collecting the various displayed data and determining results to determine overall advertisement effectiveness to be used for multiple reasons including strategically positioning information according to determined customer behavior).
	While Collins et al. clearly teaches selecting an advertisement from multiple advertisements to provide a targeted advertisements accordingly to constraints of a user profile (see paragraphs 0048-0049), Collins et al. does not expressly teach how specifically the system decides between multiple ads or more specifically  the commonly known feature of determining which ad to provide to a user from multiple ads based on the high score and updating that value based on collected interest data or more specifically as recited in the claims (1) and a value indicating a magnitude of a merit of the action;, (2) with a high value indicating the magnitude of the merit of the action, and (3) updating the value in the action-merit table.
	However, Elvekrog et al. which is in the art of targeted advertising by accessing a user’s reaction to the advertisement and updating promotion and user information in response to the user’s reaction to the advertisement (see abstract) teaches how specifically the system decides between multiple ads or more specifically  the commonly known feature of determining which ad to provide to a user from multiple ads based on the high score and updating that value based on collected interest data or more specifically as recited in the claims (1) and a value indicating a magnitude of a merit of the action;, (2) with a high value indicating the magnitude of the merit of the action, and updating the value in the action-merit table (see abstract and paragraphs 0018-0020, Examiner’s note: values of how information is relevant to a user in a profile, updating that information over time based on customer reaction, and serving ads based on this information for example if there is a similarity score over a threshold)
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Collins et al. with the aforementioned teachings from Elvekrog et al. with the motivation of determining which ad to provide based on scores and updating score over time based on customer’s reaction to ads to better serve ads (Elvekrog et al. abstract and paragraphs 0018-0020), when providing one ad from many ads based on a user’s profile (Collins et al paragraphs 0043-0049) and capturing user’s reaction to ads to determine advertisement effectiveness (see Collins et al. paragraphs 0054, 0068, 0071, 0079, 0084-0086) are both known. 
	As per claim 6, Collins et al. teaches 
	A non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer to function as the information output apparatus according to claim 1 (see paragraph 0028 and claim 16, Examiner’s note: software stored on a medium like a disk to perform the system in paragraph 0027 and Figure 1).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mai et al. (United States Patent Application Publication Number: US 2002/0049635) teaches providing an advertisement with the highest correlation to a user profile (see claim 21) 
	b.	Cumming WO 2007/125285 teaches providing targeted advertisements to a user based on physical characteristics determined from an image of a camera (see abstract) 
	c.	Wu (United States Patent Number: US 8775252) teaches providing advertisements based on user interest and user information determined from camera images (see abstract and title) 
	d.	Vallier (United States Patent Number: US 8489459) teaches providing ads based on demographics determined from image data (see abstract) 
	e.	 Tunick et al. (United States Patent Application Publication Number: US 2008/0147488) teaches monitoring viewer attention with respect to ads (see abstract and title) 
	f.	Malik (WO 2008/138144) detecting user information from images to provide ads (see title and page 3) 
	g.	Sharma et al. (United States Patent Number: U 7,921,036) teaches targeting content based on demographics and behavior analysis in images (see title and abstract) 
	h.	Alberth et al. (United States Patent Application Publication Number: US 2011/0161998) teaches providing content on a display based upon facial recognition of a viewer (see title and abstract) 
Fung (United States Patent Application Publication Number: US 2012/0278178) teaches providing personalized ads through robots (see title and abstract) 
	j.	Tu et al. (United States Patent Application Publication Number: US 2013/0138499) teaches providing ads based on information determined in images (see abstract) 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621